Taliaferro, J.
There is a motion to dismiss this appeal on the ground that the appeal bond ivas not filed within twelve months from the time of the rendition of the judgment appealed from. The judgment w'as rendered on the ninth of October, 1866, and no appeal bond was filed ’until the seventh July, 1869, more than two years and a half from the date of the judgment. The mbtion must prevail.
Every act required by law to perfect an appeal when taken, must be performed within the delay allowed for taking the appeal. 7 Rob. 60; 3 La. 77 ; 2 La. 323; 17 An. 233; 20 An. 236.
It is therefore ordered that this appeal be dismissed at costs of appellant.